216 U.S. 609
30 S.Ct. 575
54 L.Ed. 636
JAMES A. SHINE et al., Appellants,v.FOX BROTHERS MANUFACTURING COMPANY.
No 383.
Supreme Court of the United States
March 7, 1910

1
Messrs. Shepard Barclay, Thomas T. Fauntleroy, and Cornelius H. Fauntleroy for appellants.


2
Messrs. Herbert R. Marlatt and Frank H. Sullivan for appellee.


3
Per Curiam: In the circumstances disclosed by this record, we are of opinion that a direct appeal does not lie to this court from the decree of the circuit court, and the appeal is therefore dismissed.